DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE 102018201302, filed on January 29, 2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/08/2021, 09/07/2021 and 07/08/2020 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 – 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The language with respect to their transmission times and transmission frequencies in such a way that two radar signals whose frequency separation is smaller than a certain minimum frequency separation are at no point in time transmitted simultaneously in claim 11 and similar language in claim 1 leaves open the question as to whether the claimed subject matter requires simultaneous transmission of more than one radar signal.  From the specification, it is clear that both time synchronization and frequency synchronization are used to maintain a minimum frequency separation between the modulations, e.g. rising and falling frequencies, of the plurality of signals simultaneously transmitted by the radars to prevent mutual interference.  See e.g. Instant Application Para. 26.  However, the claimed subject matter as written could encompass well-known time division multiplexing (TDM) techniques that alternate between transmission times of different radars that are configured to transmit at the same or nearly the same frequencies in order to prevent interference among the radars.  However, TDM techniques alone do not appear to coincide with Applicant’s intent at least with respect to the disclosure at Para. 26 of the instant application.  As such, the metes and bound of the claims cannot fully be determined thus the claim is indefinite. 
Dependent claims 2 – 9 and 12 and rejected due to dependency on a rejected base claim.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 – 11 are rejected under 35 U.S.C. 103 as being obvious over Kuehnle (DE 102015218542) in view of Vacanti (US 2010/0097263).
As to claims 7 and 11, Kuehnle teaches a radar sensor system, comprising: 
multiple radar sensors operating independently of one another (Page 2 “two independent high-frequency circuits which can operate completely independently b”) in a motor vehicle (Page 2 “vehicle radar”; 
wherein the system is configured to synchronize the radar sensors with one another (Page 2 “the high-frequency integrated circuit may have a clock output configured to output a clock based on the clock signal. This allows a cascading of several high-frequency circuits.”) with respect to their transmission times and transmission frequencies in such a way that two radar signals whose frequency separation is smaller than a certain minimum frequency separation are at no point in time transmitted simultaneously (Page 3 “time synchronization” Also, Page 3 “second high-frequency circuit … tuned for a different frequency range than the first high-frequency circuit”).
In the interest of compact prosecution, the limitation with respect to their transmission times and transmission frequencies in such a way that two radar signals whose frequency separation is smaller than a certain minimum frequency separation are at no point in time transmitted simultaneously will be interpreted as requiring both time synchronization and frequency synchronization to maintain a minimum frequency separation between the modulations, e.g. rising and falling frequencies, of the plurality of signals simultaneously transmitted by the radars in order to prevent mutual interference as described in the disclosure at paragraph 26 of the instant application.  Please also refer to the 112(b) discussed supra.  
It is not clear whether Kuehnle teaches the use of both time and frequency synchronization to maintain a minimum frequency separation between the modulations, e.g. rising and falling frequencies, of the plurality of signals simultaneously transmitted by the radars to prevent mutual interference.  
In the same field of endeavor, Vacanti teaches “The sensors operate in the same band (i.e., 24 GHz, 77 GHz, 35 GHz, 95 GHz) but not at the same exact frequency ranges. Because the master controller 22 can command the sensors 24 it can do two things: 1) command specific frequency ranges for the FM/CW modulation that is offset in frequency from any other sensor 24 by at least 1 to 2 times the IF frequency of the receiver (receiver mixer output); 2) it can synchronize the start and stop times of the sensors to be exact so that the programmed frequency difference between the sensors is always maintained throughout the frequency modulation period. That exactly prevents jamming or interaction among the sensors (Para. 22).”
In view of the teachings of Vacanti, it would have been obvious to apply both frequency and time synchronization to the modulations of the signals generated and produced by the high frequency circuits as taught by Kuehnle in order to allow for simultaneous transmission of a plurality of modulated signals, e.g. chirps, without mutual interference thereby improving signal-to-noise of the received signals while increasing data gathering and resolution because the signals can be generated and transmitted simultaneously without mutual interference.  Resolution such as angular resolution can be improved if more than one signal is transmitted from two locations based on a known distance between the two locations. 
As to claim 8, Kuehnle in view of Vacanti teaches the method as recited in claim 7, further comprising the following step: providing a shared clock signal to the radar sensors, the radar sensors being synchronized with one another based on the shared clock signal (Kuehnle Page 2 “receiving a clock externally generated”) .
As to claim 9, Kuehnle in view of Vacanti teaches the method as recited in claim 8, wherein a bus system present in the motor vehicle is used to provide the shared clock signal to the radar sensors (Kuehnle Fig. 3 shows the external clock connected to the RF circuits 1-3 and 1-4; Vacanti Para. 21 “data bus”).
Note that a bus is simply defined as a communication system that transfers data between components.  
As to claim 10, Kuehnle in view of Vacanti teaches the method as recited in claim 9, wherein the shared clock signal in each of the radar sensors is constructed based on data traffic taking place on the bus system (Id.  see also Kuehnle Page 4 “This is the clock 15 distributed to those blocks that have a time base z. B. for the generation and modulation of radar signals 10-1 need”; Vacanti “processor 22 is programmable such that a sequence of modulation rates can be applied to the radar components 24 so that each is optimized for its application and location on a vehicle.”).
Presumably the inventions of Kuehnle and Vacanti work as advertise meaning that the synchronization taught by both necessarily consider data traffic management and routing wherein said data traffic management and routing is much narrower in scope than what is broadly claimed as just being constructed based on data traffic taking place on the bus system.
Claim 12 is rejected under 35 U.S.C. 103 as being obvious over Kuehnle in view of Vacanti
As to claim 12, Kuehnle in view of Vacanti teaches the radar system as recited in claim 11, wherein each of the radar sensors includes at least one transmission oscillator configure to generate a radar signal to be transmitted (Kuehnle Page 2 local tuned oscillator; Vacanti Fig. 2 items 54, 42 and 40), 
a controller configured to activate the transmission oscillator (Kuehnle Page 3 “control device which is set up to control the switches of the high-frequency circuits.” and Page 4 “The timing preparation 22-1 can z. A quartz oscillator required by the crystal and, as mentioned above, the clock for a controller.”; Vacanti Para. 22 “master controller 22”)
a local base oscillator configured provide a local time and a frequency reference for the radar sensor (Kuehnle Fig. 3 item 20; Vacanti Para. 22 “master controller”), 
each of the radar sensors further including a frequency comparator configured to compare a local clock signal generated by the local base oscillator to the shared clock signal and, in the event of a frequency deviation, to report a deviation signal to the controller (not taught).
In the same field of endeavor, Zhu teaches “to recover the data that is transmitted through the network connection and second, to discipline its slave oscillators to generate slave clock signals that are substantially synchronized to the master clock signal (Para. 7).”  Zhu also teaches a phase-frequency detector 139 that compares a slave signal and the network (master) signal to produce an error signal wherein said error signal is used by the servo controller to adjust the slave oscillator 137 in order to lock said slave oscillator 137 to the network clos signal.  See Zhu Paras. 19 – 20,  claims 3 – 5 and claims 11 – 13.  
In view of the teachings of Zhu it would have been obvious to a person having ordinary skill in the art to modify the circuitry of Kuehnle in view of Vacanti to include the frequency detector 139 and servo controller as taught by Zhu as well as combining/connecting the quartz (master) clock 20 with the individual oscillators 5-3, 5-4 in order to compare the frequency signals of Quartz clock 20 and oscillators 5-3, 5-4 of Kuehnle Fig. 3 to allow for correction of the frequency signals of oscillators 5-3, 5-4 thereby improving stability and accuracy of the generated signals 12-2,13.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Millar (US 2019/0056478) teaches “Chirp signals 302, 304, 306 can maintain this frequency separation during subsequent concurrent chirp transmission (Para. 72).”  Weigl (EP1639758) teaches “Control tasks in the respective participant, in particular for input / output of data to the bus system, to take over the time information from the timer module or the offset calculation or determination of the correction values for comparing the time stamps and synchronization of buses or bus participants and other methods and method steps can be perceived by the blocks 209 and 214 as processing modules.”  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029. The examiner can normally be reached 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W JUSTICE/Examiner, Art Unit 3648